242 Or. 228 (1965)
408 P.2d 941
STATE OF OREGON
v.
HOLBERT
Supreme Court of Oregon.
Argued December 3, 1965.
Affirmed December 15, 1965.
George P. Haley, Portland, argued the cause and filed a brief for appellant.
George M. Joseph, Deputy District Attorney, Portland, argued the cause for respondent. With him on the brief were George Van Hoomissen, District Attorney, and John D. Burns, Deputy District Attorney, Portland.
Before McALLISTER, Chief Justice, and SLOAN, GOODWIN, HOLMAN and LUSK, Justices.
AFFIRMED.
SLOAN, J.
Defendant appeals his conviction for knowingly uttering and publishing a forged check. He claims the *229 court erred in admitting into evidence other checks similar to the one on which the charge was based.
The evidence established that on the morning of June 11, 1964, an employee of the L & M Woodworking Company discovered that some of the company checks, a typewriter and check protector had been stolen during the preceding night. The checks taken were numbered in sequence.
On the same day, five of the stolen checks were presented to different places of business in Portland, and cashed. The five checks had been made payable to defendant and purported to have been signed by one H.L. Munce on behalf of the L & M Woodworking Company. There was evidence to show that all of the checks were written on the stolen typewriter and were made with the use of the stolen check protector. They were in the same numbered sequence as the stolen checks. The checks, except for their numbers, were identical, even to the amount for which they were drawn. It was established that all of the checks were forged. Defendant was identified as the person who presented the check which was specified in the indictment. The person who presented the other four checks was not identified. However, a handwriting expert said the writing on all of the checks was made by the same person.
1, 2. It was not error to admit the four checks. This court has held that this type of evidence is admissible to show evidence of an intent to defraud. State v. Cruse, 1962, 231 Or 326, 333, 372 P2d 974; State v. McGowan, 1959, 218 Or 455, 345 P2d 831. The evidence was relevant in respect to intent. State v. Kristich, 1961, 226 Or 240, 359 P2d 1106.
Judgment affirmed.